Citation Nr: 0203774	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
10 percent for tinnitus.

2.  Entitlement to a compensable disability rating for 
hearing loss.

(The issues of entitlement to a disability rating in excess 
of 50 percent for post-traumatic stress disorder (PTSD) and a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The Board denied the appeal in a 
February 2001 decision, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  In April 2001, the Secretary of VA and the 
veteran's private attorney filed a Joint Motion for Remand 
and to Stay Proceedings, essentially asking the Court to 
vacate the Board decision and remand the case for compliance 
with the duty to assist and notify provisions contained in 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, which was enacted during the pendency of this 
appeal and is currently codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  Shortly thereafter, 
also in April 2001, the Court issued an Order granting the 
motion.  The case is now back at the Board.

The veteran is hereby advised that the Board is undertaking 
additional development on the issues of entitlement to a 
disability rating in excess of 50 percent for PTSD and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities pursuant to the authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
to the veteran, as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After providing the notice and 
reviewing the veteran's response to the notice, if any, the 
Board will prepare a separate decision addressing these two 
issues.

It is also noted that, by means of congressional 
correspondence dated August 17, 2001, the issue of service 
connection for diabetes, claimed as secondary to Agent Orange 
exposure, was raised.  This new issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the issues 
of entitlement to an original disability rating in excess of 
10 percent for tinnitus and entitlement to a compensable 
disability rating for hearing loss have been made by the 
agency of original jurisdiction.

2.  It is shown that the veteran's tinnitus is constant and 
severely bothersome, but the veteran is currently in receipt 
of the maximum schedular rating allowed for that disability.

3.  It is not shown that the veteran's tinnitus presents an 
unusual disability picture, requiring frequent periods of 
hospitalization, or causing marked interference with work 
other than that contemplated within the schedular standards.

4.  The veteran's hearing loss is currently shown to be 
manifested by average puretone thresholds of 40 and 44 
decibels in the right and left ears, respectively, with 
speech recognition scores of 96 percent, bilaterally.


CONCLUSIONS OF LAW

1.  An original disability rating in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.87a, 
Diagnostic Code 6260 (1998); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

2.  A compensable disability rating for hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.85-4.87a, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100  (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial VCAA considerations

As indicated earlier, the VCAA was enacted during the 
pendency of the current appeal.  This new statute essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

Regulations implementing the VCAA are now published at the 
Federal Register, 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

38 U.S.C.A. § 5103(a) (West Supp. 2001) provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(b)(1) (West Supp. 
2001) provides that, in the case of information or evidence 
that the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence is 
not received by the Secretary within one year from the date 
of such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)(1), (e)).

38 U.S.C.A. § 5103A (West Supp. 2001) pertains to the duty to 
assist.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001) provides that the Secretary is not required 
to provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such provisions are implemented 
at 66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required, are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001). 

The implementing regulations have also removed references to 
"well grounded" claims found in the former regulations, 
effective November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court (at that time know as the "United States Court of 
Veterans Appeals") held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the appeal process has been concluded, the version most 
favorable to the veteran should and will apply, unless 
Congress provides otherwise or permits the Secretary to do 
otherwise.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

In the present case, the Board finds that the veteran has not 
been prejudiced by its consideration of his claims of 
entitlement to an original disability rating in excess of 10 
percent for tinnitus and entitlement to a compensable 
disability rating for hearing loss pursuant to this new 
legislation and its implementing regulations, insofar as VA 
has already met all notice and duty to assist obligations to 
the veteran under the new law, to include as delineated under 
the newly-promulgated implementing regulations.  In essence, 
the veteran has been notified of the laws and regulations 
pertaining to claims for increased ratings and has, by 
information letters, rating actions, the Statements of the 
Case and Supplemental Statements of the Case issued 
throughout the procedural course of his claims process, been 
advised of the evidence that has been considered in 
connection with his appeal, and of the evidence potentially 
probative to both of these claims.

The veteran's auditory capabilities were recently examined, 
in August 2000, and it is the Board's judgment that the 
resulting examination report, as well as earlier VA 
examination reports, contain sufficient data on which to base 
a review of these two claims on appeal.  The veteran has been 
advised of his right to request a hearing before a member of 
the Board.  He originally requested one, but thereafter 
withdrew his request.

In addition to the above, it is noted that the Board notified 
the veteran, by means of a letter sent to his private 
attorney in August 2001, that the veteran had 90 days to 
submit additional argument and evidence in support of his 
appeal.  In October 2001, the Board received a statement from 
the veteran's private attorney, dated in September 2001, 
indicating that "[t]he veteran wishes me to expressly notify 
you that we have no more evidence to submit and that you 
should proceed at this time."

In view of all of the above, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issues of 
entitlement to an original disability rating in excess of 10 
percent for tinnitus and entitlement to a compensable 
disability rating for hearing loss have been made by the 
agency of original jurisdiction.

The veteran has not been prejudiced in any way as a result of 
the Board deciding these two claims on appeal without first 
affording the RO an opportunity to consider the claims anew 
in light of the newly-published VCAA, as well as its 
implementing regulations found at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), or without 
first affording the veteran an opportunity to specifically 
respond to the new regulatory language.

A remand of the claims of entitlement to an original 
disability rating in excess of 10 percent for tinnitus and 
entitlement to a compensable disability rating for hearing 
loss for re-adjudication by the RO would thus only serve to 
further delay the resolution of both claims on appeal.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA regulations applicable to increased rating claims

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule.  Generally, the degrees of disability 
specified in the Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1, Part 4 (2001).

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (2001).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment and, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. §§ 4.7, 4.10 (2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 C.F.R. § 3.102, as 
amended by 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001).



The evidence

According to an April 1997 VA audio examination report, the 
veteran complained of hearing loss and tinnitus of inservice 
onset, and had the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
15
60
65
LEFT
NA
30
30
60
80

Average puretone thresholds were 40 and 50 decibels in the 
right and left ears, respectively.  Word recognition (i.e., 
speech discrimination) testing results were 92 and 82 percent 
in the right and left ears, respectively.  Bilateral, 
constant tinnitus was reported, and it was described by the 
veteran as mild in severity.  The diagnosis was recorded as 
mild-to-severe, sloping sensorineural hearing loss, worse in 
the left ear, with mildly impaired speech recognition ability 
in the left ear.

According to a February 1998 VA audiology report, the veteran 
had a history of hearing problems for a number of years, 
which had gradually progressed, and he now had mild to severe 
bilateral sensorineural hearing loss, with excellent word 
recognition ability.

A February 1999 VA audio examination report shows the 
following levels of hearing loss, or puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
50
75
80
LEFT
NA
50
50
80
90

Average puretone thresholds were 61 and 68 decibels in the 
right and left ears, respectively.  Word recognition testing 
results were reported at 94 percent, bilaterally.  The 
veteran indicated that the tinnitus was bilateral and 
constant, and that it kept him awake all night and drove him 
crazy.  The summary of audiologic test results was reported 
as mild to severe sensorineural hearing loss, with good word 
recognition ability.

An August 2000 VA audio examination report reveals the 
following puretone thresholds:



HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
15
65
65
LEFT
NA
15
30
60
70

Average puretone thresholds were 40 and 44 decibels in the 
right and left ears, respectively, with word recognition 
results of 96 percent, bilaterally.  The veteran again 
described his tinnitus as constant and severely bothersome, 
and explained that the tinnitus kept him awake at night and 
made him talk too loudly.  The examiner noted that there was 
moderate to moderately severe sensorineural hearing loss, 
with good word recognition ability.  The diagnosis was listed 
as bilateral high-frequency sensorineural hearing loss with 
bilateral, constant, subjective tinnitus of unknown etiology.

Entitlement to an original disability rating in excess of 10 
percent for tinnitus

The veteran contends that his tinnitus should be rated higher 
than 10 percent disabling.

First, as indicated in the February 2001 Board decision, the 
Board notes that, since the veteran has appealed the initial 
assignment of a disability rating for tinnitus, VA must 
consider not only whether the veteran is currently entitled 
to an increased disability rating for this disability, but 
also whether or not he was entitled to an increased 
disability rating at any time since the effective date of the 
initial grant of service connection (in this particular case, 
February 4, 1997), even if only temporarily.  Fenderson v. 
West, 12 Vet. App. 119, 126  (1999) (holding that separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings); see 
38 C.F.R. §§ 3.400, 3.500  (2000).  Consequently, the Board 
has re-characterized this issue as "entitlement to an 
original disability rating in excess of 10 percent for 
tinnitus."

Second, the Board again wishes to point out that the VA 
regulations addressing the rating of tinnitus were amended 
during the pendency of this appeal.  See 64 FR 25202  (May 
11, 1999) (codified at 38 C.F.R. § 4.85-4.87 (2000), and 
compare with 38 C.F.R. § 4.85-4.87a (1998).  Therefore, 
pursuant to the previously-discussed holding by the Court in 
Karnas, the version of the law or regulation most favorable 
to the veteran shall be applied.  In this particular case, 
neither the "old" nor the amended regulations are more 
favorable to the veteran:  Under the "old" regulations, a 
10 percent disability rating for tinnitus required that it be 
"persistent" and "a symptom of head injury, concussion, or 
acoustic trauma."  38 C.F.R. § 4.87a, Diagnostic Code 6260  
(1998).  Under the amended regulations, for the same rating, 
tinnitus must only be "recurrent."  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).  Under both sets of regulations, 
a 10 percent rating is the maximum rating permitted.  In the 
case at hand, the veteran is already in receipt of a 10 
percent disability rating for his tinnitus.  Therefore, there 
is no basis under either set of regulations for assigning a 
higher rating.  Id.  

The veteran's tinnitus is not entitled to a "staged rating" 
either because, since the current rating of 10 percent is the 
maximum rating available under the Schedule,  there is no 
legal basis to assign a higher rating, even if only 
temporarily.

VA regulation also provides for the potential assignment of 
an extraschedular rating in exceptional cases where the 
schedular evaluations are found to be inadequate and the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  In this case, 
there is no evidence in the file showing that the veteran's 
tinnitus, in and of itself, presents such an exceptional or 
unusual disability picture so as to warrant extraschedular 
consideration, and it is not shown that the tinnitus requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.  Accordingly, a referral of this 
claim for initial extraschedular consideration at the RO 
level is not warranted.

In view of the above, the Board concludes that an original 
disability rating in excess of 10 percent for tinnitus is not 
warranted.

Entitlement to a compensable disability rating for hearing 
loss

The veteran contends that his hearing loss should be rated 
higher than zero percent disabling.

The law amending VA regulations for rating tinnitus also 
amended those pertinent to the rating of hearing loss.  See 
64 FR 25202  (May 11, 1999).  Again, since this change 
occurred during the pendency of the veteran's appeal, VA must 
consider both the old and new regulations, and apply those 
most favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313  (1991).  Here again, neither set of 
regulations is more favorable to the veteran, since the 
regulations were amended only to ensure that current medical 
terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 FR 25202  (May 11, 
1999).  The tables used to assign the Roman numerals and, 
then, to assign the appropriate disability rating were not 
changed.  Id.  The amended regulations do include additional 
provisions that pertain to hearing loss of 55 decibels or 
more in each of the four specified frequencies (i.e. 1000, 
2000, 3000, and 4000 Hertz), and to hearing loss with a 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b) 
(2001).  These provisions are not pertinent in this case 
because the veteran has neither hearing loss of 55 decibels 
in all four respective frequencies, nor a 30 decibel loss at 
1000 Hertz and a 70 decibel loss at 2000 Hertz for either 
ear.  Thus, overall, the Board is of the opinion that the 
outcome of this case is the same under either set of 
regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d) (2001).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2001).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e) (2001).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

In the present case, the most recent audiological evidence is 
contained in the August 2000 VA examination report.  It shows 
that the veteran has average hearing loss levels of 40 and 44 
decibels in the right and left ears, respectively, with a 
word recognition score of 96 percent, bilaterally.  Applying 
this data to Table VI of the Schedule, the Roman numeric 
designation is I for the left ear, and I for the right ear.  
38 C.F.R. § 4.85, Table VI  (2001).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 
noncompensable (0 percent) disability rating.  38 C.F.R. § 
4.85, Table VII  (2001).  

The same results as above are obtained after applying the 
data from the earlier audiological readings of April 1997 and 
February 1999 and, as a matter of fact, it is noted that 
there is no audiological testing data in the record that 
would warrant a compensable disability rating when applied to 
the Schedule.  Accordingly, there is no basis for assigning 
an increased disability rating for hearing loss in the 
present case.

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss is severe, and of his belief 
that it should therefore be rated higher than zero percent 
disabling.  However, the Board is bound in its decisions by 
applicable provisions of law and regulations.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 19.5 
(2001).  Also, the Court has explained that the assignment of 
disability ratings for hearing impairment is derived from a 
mechanical application of the Schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the mandated mechanical application of 
the Schedule to the numeric designations assigned based on 
the reported audiometric evaluations does not warrant a 
compensable rating.  Accordingly, the Board concludes that a 
compensable disability rating for hearing loss is not 
warranted.


ORDER

1.  The appeal of the claim of entitlement to an original 
disability rating in excess of 10 percent for tinnitus is 
denied.

2.  The appeal of the claim of entitlement to a compensable 
disability rating for hearing loss is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

-These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

-In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.

	

 

